Per Curiam:

The appeals herein are dismissed for the want of jurisdiction. Section 237 (a), Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 937.) Treating the papers whereon the appeals in these' causes were allowed as petitions for writs of certiorari (§ 237 (c) Judicial. Code, as amended, 43 Stat. 936, 938), consideration thereof is postponed, and leave is granted to petitioners tó file briefs supporting applications for certiorari within 15 days, with 10 days for opposing counsel to reply. The clerk shall cause the record to be printed arid, on the first motion day after the expiration of the time granted to the parties for the filing of briefs, shall submit these cases to the Court for further consideration.
Reported below: 291 Pac. 1020, 1022.